NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
USPPS, LTD.,
Plaintiff-Appellant,
V.
AVERY DENNISON CORPORATION,
Defen,dan.t-Appellee,
AND
RENNER, OTTO, BOISELLE & SKLAR, LLP
AND NEIL DUCHEZ, ~
Defendants-Appellees.
2011»1525
Appeal from the United States District Court for the
Western DiStrict of TeXas in case no. 07-CV-O963, Chief
Judge Fred Biery.
ON MOTION
ORDER
The parties move for the court to accept the briefs
previously filed with the Ur1ited States Court of Appea1s
for the Fifth Circuit.

USPPS LTD V. AVERY DENNISON CORP 2
Upon consideration thereof,
IT ls ORDERED THAT:
The motion is granted
FOR THE COURT
0CT 1 4  fsi Jan Horbal3;
Date J an Horba1y
C1erk
cc: JameS E. Wil1ingham, Jr., Esq.
J. Danie1 Harkins, Esq.
Vaughan E. Waters, ESq. 33 c0uR_FB%EPPEALS rm
520 11-re FEnERAL cannon
0CT 14 2011
JANHORBALY
ClERK